                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Andre Lemane Harvey                                               Docket No. 4:11-CR-26-lBO

                               Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Andre Lemane Harvey, who, upon an earlier plea of guilty to
Felon in Possession of a Firearm and Ammunition, was sentenced by the Honorable Terrence W. Boyle,
Chief United States District Judge, on November 4, 2011, to the custody of the Bureau of Prisons for a term
of 92 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

    Andre Lemane Harvey was released from custody on April 4, 2018, at which time the term of supervised
release commenced.

    On July 17, 2018, a Violation Report was submitted to the court which advised of the defendant's arrest
for Driving While License Revoked and Child Not in Rear Seat. The defendant was issued a verbal
reprimand by the probation officer, and the violation was held in abeyance with no court action at that time.

   On Noyember 30, 2018, a Violation Report was submitted to the court advising that the defendant had
been summoned to court in response to allegations of Communicating Threats and Injury to Real Property.
The court was also informed that the defendant had failed to notify the probation officer of the charges.
Supervision was continued pending a disposition in state court. ·

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 19, 2018, Harvey was arrested and charged with Breaking and/or Entering and
Larceny After Break/Enter in Nash County, North Carolina for an offense that allegedly occurred on
December 15, 2018, in which two televisions were removed from a residence. When confronted by law
enforcement officers, Harvey admitted he had possessed the stolen property, but he denied committing the
offenses as charged. Due to Harvey admitting to being in possession of stolen property, it is recommended
the conditions of supervision be modified to include a curfew, with location monitoring, for a period not to
exceed 60 days, in addition to warrantless searches by the probation officer. The defendant signed a Waiver
of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Locatibn Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

   2. The defendant shall consent to a warrantless search by a United States probation officer or, at the
      request of the probation officer, any other law enforcement officer, of his/her, person and premises,
      including any vehicle, to determine compliance with the conditions, of this judgment.
Andre Lemane Harvey
Docket No. 4:11-CR-26-lBO
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Michael C. Brittain                              Isl Scott Plaster
Michael C. Brittain                                  Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:919-861-8808
                                                     Executed On: January 04, 2019

                                       ORDER OF THE COURT

Considered and ordered this    r        day of   ~                       , 2019, and ordered filed and

                          /j             .
made a art of the records in the above case.


Terrence W. Boyle
Chief United States District Judge
